Citation Nr: 0302910	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  00-01 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of an injury to the right 
little finger.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from September 1976 
to September 1979 and from January 1981 to January 1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1999 rating decision of the of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to a compensable 
disability rating for service-connected residuals of an 
injury to the right little finger.  

In March 2001, the Board remanded this matter to the RO for 
further development.  This case has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  Residuals of an injury to the right little finger are 
manifested by limitation of flexion at the proximal 
interphalangeal and distal interphalangeal joints, good grasp 
and pulling.  There is no hyperextension of the right little 
finger.  

2.  There is no ankylosis of the right little finger. 

3.  The residuals of an injury of the right little finger do 
not interfere with the overall functioning of the right hand.  

4.  The surgical scar of the right little finger causes no 
limitation of function and is well-healed and asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
residuals of an injury to the right little finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.71a; Diagnostic Codes 5156, 
5227 (2002); Diagnostic Codes 5156 and 5227, as amended by 67 
Fed. Reg. 48784-48787 (July 26, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  There is no specific claim form required in 
order to claim entitlement to a higher disability evaluation, 
and there is no issue as to provision of necessary form for 
that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  When 
the veteran filed his claim for increase, he asked for and 
was given a VA examination to determine the current condition 
of his right little finger.  Thus, he demonstrated that he 
knew medical evidence would be needed to support his claim 
and that he would be responsible for providing that evidence 
through reporting for examination.  

In a July 2001 letter and in a March 2002 SSOC, VA notified 
the veteran of his and VA's responsibilities with respect to 
developing evidence.  The necessary evidence in this case is 
an adequate examination to address all aspects of disability 
associated with the veteran's right little finger disability.  
The veteran has been notified that it is his responsibility 
to report for examination and that it is VA's responsibility 
to provide him an appropriate examination.  VA has discharged 
its duty to notify the veteran of the evidence and 
information necessary to substantiate his claim.  

The July 2001 letter also told the veteran he was responsible 
for providing information about where, when, and from whom he 
had received any treatment for the right little finger, and 
he was asked to sign a release for each such care provider 
and return it to VA so that VA could request the records.  He 
was told that VA would get records from Federal agencies if 
he provided enough information to allow the RO to request 
those records.

VA also informed that the veteran that it had obtained copies 
of VA examinations conducted in June 1999 and April 2000.  VA 
has discharged its duty to notify the veteran of the evidence 
and information necessary to substantiate his claim and of 
the respective responsibilities of the veteran and VA in 
obtaining evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  There 
is no evidence of relevant treatment records to be requested.  
The veteran testified that he had not received treatment for 
his finger since 1982, at which time he was in military 
service.  His service department treatment records for that 
time are of record.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA afforded the veteran examinations in June 1999, 
April 2000, and July 2001.  The examination reports contained 
adequate clinical findings and diagnoses pertinent to the 
claim at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.  While the RO has not 
notified the veteran of the implementing regulations, the 
regulations provide no substantive rights beyond those 
provided by the VCAA, and the Board's discussion of those 
regulations is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in 
its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).  

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2002).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected residuals of an injury to the right little finger 
and has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994) (where an increase in a 
disability rating is at issue, the current level of 
disability is of primary concern).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The record shows that the veteran incurred an injury right 
little finger during service.  The veteran had flexion 
deformity and underwent surgical repair of the extensor 
tendon and was given physical therapy.  Service connection 
was established for residuals of injury to right little 
finger, and the disability was evaluated as noncompensable.  

In March 1999, the veteran filed a claim for an increased 
rating for his right little finger disorder.  The veteran 
requested a VA examination to determine the severity of his 
disability.  

On VA examination in June 1999, the veteran complained of 
pain in the right little finger about two to three nights a 
week.  The veteran indicated the pain remains until he uses 
it.  The veteran indicated that rain and cold weather 
aggravated it.  He characterized the pain 5 on a scale of 10.  
The veteran admitted to increased fatigue and decreased 
endurance.  The veteran indicated that he had difficulty with 
gloves and problems sleeping.  It was noted that the 
veteran's little finger was flexed at the proximal and distal 
interphalangeal joints and that his grip strength in the 
right hand was about half that of the left.  The veteran is 
right handed.  

On physical examination, the metacarpophalangeal joint of the 
right fifth finger was within normal limits, except it was 
hyperextended at 15 degrees.  Otherwise, it had full range of 
motion.  The finger could not move at all against resistance.  
The fifth finger had full range of flexion, but not of 
extension.  Flexion of the distal interphalangeal (DIP) was 
to 90 degrees, but it could be flexed to 105 degrees.  It 
could be extended to 0 degrees, but could not be extended 
against resistance and could not be flexed against 
resistance.  The assessment was tendon damage to the extensor 
digitorum profundus of the right fifth finger.  

In March 2000, the veteran had a personal hearing before a 
hearing officer.  He essentially testified that his right 
little finger disability caused him pain, aggravated by the 
weather, and that he had some limitation of use.  The veteran 
stated that he was employed and that he worked on an assembly 
line lifting crates.  

At an April 2000 VA examination, the veteran complained of 
pain in the right little finger which he rated as 8 on a 
scale of 1 to 10.  The veteran reported that the pain lasted 
until he used the finger, and he took extra-strength Tylenol 
for pain.  The veteran reported that it was difficult for him 
to use air guns properly or squeeze things because of the 
flexed little finger.  It was noted that the veteran lost at 
least 50-60 percent function of the right hand when he had 
the pain in the little finger.  

On physical examination, the finger was held in flexion at 
the interphalangeal (IP) and DIP joint.  The IP joint was 
tender to palpation.  There was decreased sensation from the 
IP joint out, both dorsally and volarly.  The examiner 
observed a 4.5 centimeter (cm) scar on the dorsal aspect of 
the little finger that extended from the IP area to the DIP 
area.  All fingers were able to touch the thumb.  The little 
finger was capable of touching the thumb at 2.5 cm.  The 
veteran's grasp, pulling, and twisting were good.  Probing 
was poor.  Writing was good.  He had decreased sensation from 
the IP to the distal phalanx.  Gonometric examination showed 
that flexion of the right little finger metacarpophalangeal 
joint (MCP) was 70 degrees actively and passively; MCP 
extension was 20 degrees actively and passively; PIP flexion 
was 100 degrees actively and passively; PIP extension was 90 
degrees actively and passively; DIP flexion was 60 degrees 
actively and passively; DIP extension was 60 degrees actively 
and passively.  X-rays of the fifth finger revealed chronic 
subluxation of the IP area and osteoarthritis of the fifth 
finger, but there was no ankylosing.  The diagnosis was 
history of old injury of the right fifth finger.  The 
examiner noted that the physical examination showed the right 
fifth finger in flexion at the IP area.  There was a scar at 
the fifth finger from the IP area to the DIP area at 2.5 cm, 
and it was hyperpigmented.  The fifth finger was able to 
reach within 2.5 cm of the median fold, and it was able to 
touch the thumb.  The finger was tender at the IP area on 
palpation.  There was decreased range of motion of the fifth 
finger, and the DIP portion of the finger had flexion and 
extension the same, meaning it had very limited motion.  
Regarding pain on motion, the examiner observed that the 
veteran did not have any pain on movement of the finger, but 
he had some pain on palpation of the IP area.  

In March 2001, the Board noted discrepancies between the June 
1999 and April 2000 VA examinations in that the April 
examination showed that the veteran's right little finger 
exhibited full range of motion, whereas subsequent medical 
evidence showed the finger was flexed.  The matter was 
remanded for clarification.  

Pursuant to the March 2001 Remand, the veteran was examined 
by VA in July 2001.  At that examination, the veteran 
reported complaints consistent with those noted in the 
previous examinations.  The examiner noted that the veteran 
was employed as a bricklayer and that he had adapted to the 
flexion of his finger to enable him to perform his duties and 
write.  The veteran reported that he could not throw a 
football.  On physical examination, the veteran demonstrated 
full range of motion in the hands bilaterally, except for the 
right small finger.  The finger was held extended at the MCP 
joint, flexed at the PIP and DIP joints.  The veteran was 
able to flex the fingers of the right and touch the median 
transverse over the palm with the exception of the thumb 
which lacked 1 cm touching the fold, but that was variable.  
The small finger lacked .5 cm touching the medium transverse 
over the palm.  The veteran was able to touch the thumb to 
the tip of each finger of the right hand without difficulty.  
The examiner observed a small, well healed and non-tender to 
palpation scar over the right small finger.  There was mild 
bony enlargement of the right small finger PIP joint, but 
there was no heat or effusion.  There was no apparent pain to 
passive or active range of motion of the finger.  Range of 
motion with a goniometer of the right small finger was as 
follows:  MCP joint flexion was to 73 degrees actively and 
100 degrees passively; extension was 43 degrees; PIP joint 
flexion was to 87 degrees, extension was -73 degrees actively 
and - 28 degrees passively.  At the DIP joint, flexion was to 
23 degrees while extension was -17 degrees actively and -8 
degrees passively.  Grip strength was normal with the 
exception of decreased pressure exerted by the right small 
finger on the examiner's hand.  There was no muscle atrophy.  
Pinprick was decreased in the whole right small finger, 
otherwise sharp.  Tinel sign was negative over the median at 
the wrist on the right.  It was noted that x-rays of the 
right fifth finger revealed flexion deformity of the proximal 
interphalangeal joint; no evidence of acute fracture was 
seen.  Old healed fracture of the middle phalanx proximally 
was suggested.  The remainder of the visualualized osseous 
structures of the hand exhibited nothing unusual; there was 
no evidence of acute fracture or dislocation.  The impression 
was flexion deformity of the proximal interphalangeal joint, 
which appeared to be chronic.  

As to an assessment, the examiner noted that the veteran had 
status post injury to the right small finger with resultant 
surgery and inability to actively extend the PIP or DIP 
joints of the small finger.  It was noted that the veteran's 
discomforts occurred with weather changes and resolved within 
a few seconds to minutes with range of motion of the hand.  
The examiner indicated that the veteran worked as a 
bricklayer and that with some adaptation the veteran was able 
to lay the bricks without any pain or functional limitation.  
Normal range of motion of the motion for the right little 
finger is MCP flexion 90 degrees, MCP extension 45 degrees, 
PIP flexion 100 degrees, PIP extension 0 degrees, DIP flexion 
90 degrees, and DIP extension 20 degrees.  The examiner noted 
that he did not feel that there was any hyperextension of the 
MCP joint and that the veteran held the finger in extension 
at the MCP joint at rest.  The examiner did not feel there 
was any additional loss of range of motion due to pain on use 
or that there was any additional range of motion loss due to 
excess fatigability or weakened movement or incoordination.  
The examiner felt that small finger positioning resulted in 
weakening of the grip in the medial portion of the hand.  The 
pain did not significantly limit functional ability during 
flare-ups or when the right small finger was used repeatedly.  
The examiner noted that the scar did not cause any limitation 
of function in and by itself and that it was not painful to 
touch, and it was not ulcerated.  The examiner stated that 
the main difference between the June 1999 and April 2000 
examination involved the range of motion measurement.  The 
April 2000 examination report revealed that extension was 90 
degrees actively and passively which the examiner felt was 
incorrect and inconsistent with his examination and the June 
1999 examination.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

The veteran's residuals of an injury to the right little 
finger are evaluated as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5156 and Diagnostic Code 5227.  

Effective August 26, 2002, during the course of this appeal, 
the regulations pertaining to evaluation for finger 
disabilities changed.  See 67 Fed. Reg. 48,784-48,787 (July 
26, 2002).  When a law changes or regulation changes after 
the claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  

The criteria for the Diagnostic Codes 5227 or 5156, under 
which the veteran's right little finger disability is rated, 
were not significantly affected by the revisions in the 
regulations.  The veteran was notified of the new rating 
criteria in a letter dated October 17, 2002.  He was given 60 
days from the date of the notice to provide additional 
evidence or argument.  The veteran did not provide a response 
within the 60 day period.  The Board may therefore consider 
the new criteria without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (when the Board addresses in 
its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

The prior rating criteria provided a noncompensable 
disability rating under Diagnostic Code 5227 for ankylosis of 
any finger other than the thumb, index finger, or middle 
finger.  Under that code, favorable or unfavorable ankylosis 
of the little finger of either hand warranted a 
noncompensable evaluation.  However, extremely unfavorable 
ankylosis of the little finger would be rated as amputation 
under the provisions of Diagnostic Code 5156.  Ankylosis is 
considered to be extremely unfavorable when all of the joints 
of the finger are in extension or in extreme flexion, or when 
there is rotation and angulation of the bones.  The rating 
schedule provides that unfavorable ankylosis exists where it 
is not possible to bring the finger to within two inches (5.1 
centimeters (cm)) of the median transverse fold of the palm.  
Ankylosis of the MCP and PIP with either joint in extension 
or extreme flexion will be rated as amputation.  38 C.F.R. § 
4.71a, Notes preceding Diagnostic Code 5216.  

Under the old rating criteria, Diagnostic Code 5156 provided 
that a 10 percent evaluation was warranted for amputation of 
the little finger of the major or minor upper extremity if 
the point of amputation was at the proximal interphalangeal 
joint or proximal thereto, without metacarpal resection.  A 
20 percent evaluation required that the amputation involve 
metacarpal resection with more than one- half of the bone 
lost.  When these requirements were not shown, a zero percent 
rating was assigned.  38 C.F.R. § 4.31.

In applying the old rating criteria, the assignment of a 
compensable evaluation is not warranted.  The veteran has a 
medical history of limitation of flexion of the right finger.  
However, it is not ankylosed.  Although there was decreased 
grip strength of the right little finger and decreased 
sensation from the IP to the distal phalanx, the veteran's 
grasp, pulling, and twisting are good. 

The new rating criteria provide for a noncompensable 
evaluation for ankylosis of the little finger, whether it is 
favorable or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5227, as amended by 67 Fed. Reg. 48784-48787 (July 26, 2002).  
Again a noncompensable rating is the only schedular rating 
available for this disorder.  The rating schedule indicates 
that VA can also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.  

For the little finger (digit V), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."  

The new rating criteria also provide evaluations for 
limitation of motion of fingers.  For the little finger, the 
only schedular rating provided is a noncompensable 
rating for any degree of limitation of motion, whether it 
affects the minor or the major hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230, as added by 67 Fed. Reg. 48784-48787 
(July 26, 2002).  Motion of the thumb and fingers should be 
described by appropriate reference to the joints whose 
movement is limited, with a statement as to how near, in 
centimeters, the tip of the thumb can approximate the 
fingers, or how near the tips of the fingers can approximate 
the proximal transverse crease of palm.  38 C.F.R. § 4.71, as 
amended by 67 Fed. Reg. 48784-48787 (July 26, 2002).

Applying the new criteria, the Board finds that the 
assignment of a compensable evaluation is not warranted.  As 
noted, there is no ankylosis of the right little finger.  

In addition, the evidence does not establish that the 
veteran's service-connected right little finger causes 
limitation of motion of other digits or adversely affects the 
overall function of the right hand.  In July 2001, there was 
full range of motion of the right hand, and he could flex the 
fingers of the right hand and touch the median transverse 
over the palm.  Although the thumb lacked 1 cm in touching 
the fold of palm, this limitation is not shown to be caused 
by the veteran's right little finger, and the veteran is not 
service connected for a disability of the right thumb.  As 
indicated by the VA examiner in July 2001, the disability 
does not significantly limit functional ability.  The veteran 
is able to work as a bricklayer; he is able to write. 

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  The veteran's complaints of pain 
and limited use have been considered.  However, the medical 
evidence shows that the veteran is able to perform his job 
without any pain or functional limitation.  The July 2001 VA 
examiner found that pain does not cause any additional 
functional impairment, that there is not any additional loss 
of range of motion due to pain on use, or that there was any 
additional range of motion loss due to excess fatigability or 
weakened movement or incoordination.  Although the examiner 
noted that the small finger positioning resulted in weakening 
of the grip in the medial portion of the hand, the pain did 
not significantly limit functional ability during flare-ups 
or when the right small finger was used repeatedly.  In fact, 
repeated use alleviates the veteran's pain.

The VA examiner also evaluated the veteran's surgical scar.  
Although the criteria for evaluating superficial scars have 
not been provided to the veteran, including the criteria that 
became effective on August 30, 2002, no prejudice results.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  To assign a 
compensable rating for the surgical scar of the right little 
finger, which is part and parcel of the service-connected 
disability, it must be supported by objective findings, which 
are not shown currently.  Thus, delaying resolution of the 
case in order to furnish new criteria for rating superficial 
scars would simply exalt form over substance without any 
tangible benefit accruing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

On examination, the scar was well-healed and nontender to 
palpation.  It was not ulcerated, and it caused no limitation 
of function.  The surgical scar is thus not shown to be 
poorly nourished with repeated ulceration or tender and 
painful on objective demonstration such as to warrant a 
separate compensable evaluation under the holding in Esteban 
v. Brown, 6 Vet App. 259, 261 (1994).  See  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (effective prior 
to August 30, 2002).

The same result obtains if the scar is evaluated under the 
rating criteria for skin disorders that became effective on 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
There is no evidence that the surgical scar is unstable.  
That is, there is no showing that there is frequent loss of 
covering of skin over the scar.  See 67 Fed. Reg. 49,590, 
49,596 (July 31, 2002) (to be codified as amended at 38 
C.F.R. § 4.118, Diagnostic Code 7803 and Note (1)).  The 
criteria for evaluating a superficial scar under Diagnostic 
Code 7804 are essentially unchanged and thus would not 
warrant a compensable evaluation under that Diagnostic Code.  
There is no symptomatology shown or complaints relating to 
the surgical scar, and the preponderance of the evidence is 
thus against a separate rating for the scar, and it provides 
no basis for assigning a compensable rating.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases, an extraschedular evaluation can be provided.  The 
governing norm in such a case is that there be such an 
unusual or exceptional disability picture with such related 
factors as marked interference with employment (i.e. beyond 
that contemplated in the assigned ratings) or frequent 
periods of hospitalization as to render impractical the 
application of regular schedular standards.  In this case 
marked interference with employment has not been shown and 
the veteran's disability has not required any periods of 
recent hospitalization.  In fact, the record reflects that 
the veteran is employed as a bricklayer.  Moreover, the 
evidence does not show that the veteran has had any recent 
hospitalization for right finger disability.  

For all of the foregoing reasons, the veteran's claim for an 
increased rating for residuals of an injury to the right 
little finger under the old and the new regulations must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  In addition, the 
preponderance of the evidence is against referral for 
consideration on an extraschedular basis.  

ORDER

Entitlement to a compensable rating for residuals of an 
injury to the right little finger is denied.  



______________________
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

